Name: Commission Regulation (EEC) No 3450/87 of 16 November 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 , 11 . 87 No L 328/13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3450/87 of 16 November 1987 on the supply of various lots of butteroil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement ^) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 636 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 November 1987. For the Commission Frans ANDRIES^EN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 and corrigendum OJ No L 42, 12. 2. 1987, p. 54 . (2) OJ No L 136, 26 . 5. 1987, p. 1 . (3) OJ No L 204, 25. 7. 1987, p. 1 . No L 328/14 Official Journal of the European Communities 19 . 11 . 87 ANNEX I LOT A 1 . Operation No (') : 936/87  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, via delle Terme di Caracalla, I-00100 Rome, Telex 626675 WFP 1 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Mozambique 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods : to be manufactured from intervention butter (see OJ No C 216, 14. 8 . 1987, p. 3, under I.3.1 and I.3.2) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10. Packaging and marking : five kilograms (see OJ No C 216, 14. 8 . 1987, p. 3, under I.3.3.1 and I.3.3.2) Supplementary markings on the packaging : 'ACÃ Ã O N? 936/87 / MOÃ AMBIQUE 0247701 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' (see OJ No C 216, 14. 8 . 1987, p . 3 , I.3.4) 1 1 . Method of mobilization : purchase from : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, Reading, Berkshire, RGI 7 QW, Tel. : 734/58 36 26, Telex : 84751 1 The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 31 January 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 8 December 1987, at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 December 1987, at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 1 to 31 January 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (s): refund applicable on 16 October 1987 fixed in Regulation (EEC) No 3086/87 (OJ No L 293, 16 . 10 . 1987). 19 . 11 . 87 Official Journal of the European Communities No L 328/ 15 LOT B 1 . Operation No (') : 973/87  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : World Food Programme, via delle Terme di Caracalla, I-00100 Rome, Telex 626675 WFP 1 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 . 5 . Place or country of destination : Pakistan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) Q (8) (9) : to be manufactured from intervention butter (see OJ No C 216, 14. 8 . 1987, p. 3, under I.3.1 and I.3.2) 8 . Total quantity : 530 tonnes 9. Number of lots : one 10. Packaging and marking : five kilograms (see OJ No C 216, 14. 8 . 1987, p. 3 , under I.3.3.1 and I.3.3.2) Supplementary markings on the packaging : 'ACTION No 937/87 / PAKISTAN 0230901 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' (see OJ No 216, 14. 8 . 1987, p. 3 , under 1.3.4) 1 1 . Method of mobilization : Purchase from BALM (Bundesanstalt fur Landwirtschaftliche Marktordnung), Adickesallee 40, D-6000 Frankfurt/Main, Tel .: 1 56 40, Telex 0411727 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 January 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 8 December 1 987, at 1 2 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 December 1987, at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 1 to 31 January 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 16 October 1987 fixed in Regulation (EEC) No 3086/87 (OJ No L 293, 16. 10 . 1987) No L 328/ 16 Official Journal of the European Communities 19 . 11 . 87 LOT C 1 . Operation No ('): 613/87  Commission Decision of 30 June 1987 2. Programme : 1987 3 . Recipient : Uganda 4. Representative of the recipient (3) : Uganda Dairy Corporation, 5 Street 49/55, PO Box 7078 , Kampala, Tel . : 256 40 25 87 52/3, ,Telex (via Delegation) : 61 139 DELEUR UGA 5. Place or country of destination : Uganda 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods : to be manufactured from intervention butter (see OJ No C 216, 14. 8 . 1987, p. 3, under 1.3.1 and I.3.2) 8 . Total quantity : 166 tonnes * 9 . Number of lots : one 10. Packaging and marking : five kilograms (see OJ No C 216, 14. 8 . 1987, p. 3 , under I.3.3.1 and 1.3.3.2) Supplementary markings on the packaging : 'ACTION No 613/87 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / MOMBASA IN TRANSIT TO UGANDA' 11 . Method of mobilization : Purchase from OBEA (Office belge de 1 Ã ©conomie et de 1 agriculture), Rue de TrÃ ªves 82, B-1040 Bruxelles (Tel . : 230 17 40, Telex : 24076) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at destination Kampala 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Mombasa 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1988 18 . Deadline for the supply : 28 February 1988 19. Procedure for determining the costs of supply : invitation to tender 20 . .In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ^): 8 December 1987, at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 December 1987, at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 January 1988 (c) deadline for the supply : 15 March 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73 , 200, rue de la Loi , B-1049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: refund applicable on 16 October. 1987 fixed in Regulation (EEC) No 3086/87 (OJ No L 293, 16 . 10 . 1987). 19 . 11 . 87 Official Journal of the European Communities No L 328/ 17 LOTS D AND E 1 . Operation No ('): 958/87  Commission Decision of 30 June 1987 2. Programme : 1987 3 . Recipient : Central Leiteira de Luanda, MinistÃ ©rio da Agricultura 4. Representative of the recipient (3) : S.E. Mrae Tavira, Ambassade d Angola 182, rue Franz Merjay, B-1180 Bruxelles, Tel.: 344 49 86, Telex 63170 EMBRUX B 5. Place or country of destination : Angola 6 . Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to be manufactured from intervention butter (see OJ No C 216, 14. 8 . 1987, p. 3 , under I.3) 8 . Total quantity : 200 tonnes (Lot D : 100 tonnes ; Lot E : 100 tonnes) 9 . Number of lots : two 10. Packaging and marking : 200 kilograms (,0) Supplementary markings on the packaging : 'ACÃ Ã O N? 958/87 / BUTTEROIL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 11 . Method of mobilization : Purchase from VIB (Voedselvoorzieningsin- en verkoopbureau), Burg. Kessenplein 3, 6431 KM Hoensbroek (Tel .: 5045/22 20 20, Telex : 56396 + ) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Luanda 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot D : 1 to 15 January 1988 Lot E : 1 to 15 February 1988 18 . Deadline for the supply : Lot D : 28 February 1988 ; Lot E : 30 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 8 December 1987, at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 December 1987, at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot D : 15 to 31 January 1988 , Lot E : 15 to 31 March 1988 (c) deadline for the supply : Lot D : 15 March 1988 ; Lot E : 30 April 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: refund applicable on 16 October 1987 fixed in Regulation (EEC) No 3086/87 (OJ No L 293, 16 . 10 . 1987) No L 328/ 18 Official Journal of the European Communities 19 . 11 . 87 LOT F 1 . Operation No ('): 969/87 -  Commission Decision of 10 February 1987 2. Programme : 1986 3 . Recipient : ICRC 4. Representative of the recipient : ICRC Delegation, Keftegna 15, Kebelle 28 , House 117, PO Box 5701 , Addis Ababa, Ethiopia, Telex 21098 ICRC ET 5. Place or country of destination : Ethiopia 6 . Product to be mobilized : butteroil 7. Characteristics and quality of the goods : (2) (*) Q (8) : to be manufactured from intervention butter (see OJ No C 216, 14. 8 . 1987, p. 3, under I.3) 8 . Total quantity : 350 tonnes 9 . Number of lots : one 10. Packaging and marking : 2,5 kilograms (u) (see OJ No C 216, 14. 8 . 1987, p. 3, under I.3.3.1 and 1.3.3.2) Supplementary markings on the packaging : 'ACTION No 969/87 / ET 166 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ASSAB' 1 1 . Method of mobilization : Purchase from : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, Reading, Berkshire, RGT 7 QW, Tel . : Reading 734/58 36 26, Telex : 84 83 02 INTERBOARD READING The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where die supply is awarded at the port of shipment stage : 1 to 15 January 1988 18 . Deadline for the supply : 28 February 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 8 December 1987, at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 December 1987, at 12 noon (Brussels time) (b) . period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 January 1988 (c) deadline for the supply : 15 March 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau' 6/73, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: refund applicable on 16 October 1987 fixed in Regulation (EEC) No 3086/87 (OJ No L 293, 16 . 10 . 1987) 19 . 11 . 87 Official Journal of the European Communities No L 328/ 19 LOT G 1 . Operation No ('): 856/87  Commission Decision of 10 December 1986 2. Programme : 1986 3 . Recipient : Tanzania 4. Representative of the recipient (3) : Mr B. Rahim, Embassy of Tanzania, 363, Avenue Louise, B-1050 Bruxelles, Tel.: 640 65 00, Telex : 63616 5. Place or country of destination : Tanzania 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to be manufactured from intervention butter (see OJ No C 216, 14. 8 . 1987, p. 3 , under I.3) 8 . Total quantity : 340 tonnes 9. Number of lots : one 10. Packaging and marking : 200 kilograms (l0) Supplementary markings on the packaging : 'ACTION No 856/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 1 1 . Method of mobilization : Purchase from BALM (Bundesanstalt fur Landwirtschaftliche Marktordnung), Adickesallee 40, D-6000 Frankfurt/-Main, Tel.: 156 40 ; Telex 0411727 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : delivered port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Dar es Salaam 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1988 18 . Deadline for the supply : 28 February 1988 19. Procedure for determining the costs of supply : invitiation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 8 December 1987, at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 December 1987, at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 January 1988 (c) deadline for the supply : 15 March 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 16 October 1987 fixed in Regulation (EEC) No 3086/87 (OJ No L 293, 16 . 10 . 1987). 19 . 11 . 87No L 328/20 Official Journal of the European Communities Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from a official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the sucessful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . (7) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . (8) The successfull tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (9) The successful tenderer will transmit to the recipients' representatives on delivery a certificate in English stating that the butteroil contains no lard. (10) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (") To be delivered on standard pallets  40 cartons each pallet  wrapped in shrinked plastic cover. 19 . 11 . 87 Official Journal of the European Communities No L 328/21 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  U ANNEXII ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij Numero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem A 936/87 62 500 kg David T. Bruce Ltd 4, Poynernook Road UK-Aberdeen F 969/87 437 500 kg Cornwall Cold Stores Unit 2 Newham Industrial Estate Truro UK-Cornwall B 937/87 646 600 kg 8 600 kg : Markt- -I- KÃ ¼hlhallen AG HammerbrookstraÃ e 90 D-2000 Hamburg 1 46 175 kg : Frigotransit MagdeburgerstraÃ e 6 D-2000 Hamburg 11 259 725 kg : LÃ ¼beck AG KatharinenstraÃ e 69 D-2400 LÃ ¼beck 1 332 100 kg : Nordmark GmbH Tegelbarg 25 D-2357 Bad Bramstedt G 856/87 414 800 kg 258 650 kg : Nordmark GmbH Tegelbarg 25 D-2357 Bad Bramstedt 156 150 kg : LÃ ¼beck AG KatharinenstraÃ e 695 D-2400 LÃ ¼beck 1 D 958/87 122 000 kg Christian Salvesen BV Ezingerweg 61 NL-7943 AZ Meppel No L 328/22 Official Journal of the European Communities 19 . 11 . 87 NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem E 958/87 122 000 kg Christian Salvesen BV Ezingerweg 61 NL-7943, AZ Meppel B 937/87 202 525 kg 147 750 kg : Botermijn Busschots b.v.b.a . Liersesteenweg 222 B-2590 Berlaar / 54 775 kg : Frigoro NV Industriepark-Noord 21 B-2700 Sint-Niklaas